DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-11 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Falkner Werkhaven on 12/28/2021.

	The examiner has amended the application as follows:
	
In the Claims:
Claim 12 is cancelled
Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive supported in the application disclosure as originally filed.
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose of the anchor tab, in combination with the other limitations, disclosed in claims 1 and 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677